Per Curiam.
The defendant concedes that the jury instruction issues that he raises have been resolved adversely to his claims by our Supreme Court.1 We are bound by those rulings. See Burton v. Planning Commission, 13 Conn. App. 400, 409, 536 A.2d 995 (1988), aff'd, 209 Conn. 609, 553 A.2d 161 (1989); State v. Thurman, 10 Conn. App. 302, 309 n.5, 523 A.2d 891, cert. denied, 204 Conn. 805, 528 A.2d 1152 (1987).
The judgment is affirmed.

 This appeal was taken originally to the Supreme Court. Pursuant to Practice Book § 4023, the Supreme Court transferred the appeal to this court.